Citation Nr: 1203198	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  10-11 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to additional VA death pension benefits.

2.  Entitlement to accrued benefits based on the allegation that the appellant did not receive all special monthly pension benefits that were payable and due to the Veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from May 1965 to May 1967.  He died in August 2005.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 decisional letter of the Chicago, Illinois, Department of Veterans Affairs (VA) Regional Office (RO) that awarded the appellant death pension benefits, effective September 1, 2005, and terminated those benefits on December 1, 2006, and denied a claim for accrued benefits.  An October 5, 2007 decisional letter revised the termination date of the pension benefits to February 1, 2006.  An October 10, 2007 letter informed the appellant that she would be paid $7053.00 for benefits due the Veteran and unpaid at the time of his death, without further explanation.  In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the Veteran's claims file.

The issue of entitlement to accrued benefits based on a pending appeal of the rating for a service-connected right knee disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to accrued benefits based on the allegation that the appellant did not receive all special monthly pension benefits that were payable and due to the Veteran is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if action on her part is required.
FINDING OF FACT

As the appellant is in agreement with the amount she received for VA death pension benefits, there is no error of fact or law in that matter remaining for appellate consideration.


CONCLUSION OF LAW

The issue of entitlement to additional VA death pension benefits is dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7104, the Board has jurisdiction where there is a question of law or fact necessary to a decision by the Secretary of VA under a law that affects the provision of benefits administered by VA.  See 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.

A June 2007 decisional letter granted the appellant death pension benefits, effective September 1, 2005, and terminated those benefits on December 1, 2006 (due to excessive income as of that date).  The appellant filed a notice of disagreement as she was unable to reconcile the amount of the pension check she received with the pension award amount indicated in the June 2007 letter.  Thereafter, an October 5, 2007 decisional letter revised the termination date of her pension benefits to February 1, 2006, resulting in an amount that was equal to the pension check she had received.  

The appellant testified during her 2011 hearing that she believes she was properly paid VA death pension benefits.  It was noted that she had filed her notice of disagreement prior to the corrected October 2007 decisional letter.  Given the Veteran's testimony that she no longer disputes the amount she has received for VA death pension benefits, there remains no case or controversy on appeal.  Consequently, the appeal for entitlement to additional VA death pension benefits must be dismissed.  38 U.S.C.A. § 7105(d)(5) (West 2002).


ORDER

The appeal in the matter of entitlement to additional VA death pension benefits is dismissed.


REMAND

The appellant alleges that she did not receive all special monthly pension benefits that were payable and due to the Veteran.  She testified that she believes that there may be additional funds that were due to the Veteran and not paid.  She has received $7,053 in accrued benefits.  She requested a calculation of how the accrued benefit was calculated, but testified that she never received any response.  The record includes an undated (with a notation dated December 2010) letter to the appellant which attempted to explain how the $7,053 figure was calculated.

Given the appellant's residual confusion as to the calculation of the $7,053, the matter should be remanded for the issuance of a statement of the case (SOC) that includes a thorough explanation of the calculation of benefits.  See Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is not before the Board at this time, and will only be before the Board if the appellant timely files a substantive appeal after the SOC is issued. 
Accordingly, the case is REMANDED for the following action:

Issue an appropriate SOC that explains, in detail, the calculation of the accrued benefits award in the matter of entitlement to accrued benefits based on the allegation that the appellant did not receive all special monthly pension benefits that were payable and due to the Veteran.  The appellant should be advised of the time limit for perfecting an appeal in the matter, and afforded such period of time to do so.  If she timely perfects an appeal in the matter, it should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


